Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148944-5                                                                                            Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  VICKASH MANGRAY,                                                                                        Mary Beth Kelly
                                                                                                           Brian K. Zahra
           Plaintiff-Appellant,                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano,
  v                                                                SC: 148944                                        Justices
                                                                   COA: 311321
                                                                   Washtenaw CC: 11-000798-CH
  GMAC MORTGAGE, L.L.C., US BANK
  NATIONAL ASSOCIATION, MORTGAGE
  ELECTRONIC REGISTRATION SYSTEMS,
  INC., RONALD KELLY, and ORE CREEK
  DEVELOPMENT CORPORATION,
            Defendants-Appellees,
  and
  ORLANS ASSOCIATES, P.C.,
           Defendant.

  _________________________________________/
  VICKASH MANGRAY,
           Plaintiff-Appellant,
  v                                                                SC: 148945
                                                                   COA: 311332
                                                                   Washtenaw CC: 11-000798-CH
  GMAC MORTGAGE, L.L.C., ORLANS
  ASSOCIATES, P.C., RONALD KELLY, ORE
  CREEK DEVELOPMENT CORPORATION, US
  BANK NATIONAL ASSOCIATION,
  MORTGAGE ELECTRONIC REGISTRATION
  SYSTEMS, INC., and MERSCORP, INC.,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 17, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2014
         t1117
                                                                              Clerk